United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2598
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Arkansas.
                                        *
Isadore Butler Banks, II,               *      [UNPUBLISHED]
                                        *
             Apepllant.                 *
                                   ___________

                             Submitted: January 13, 2005
                                Filed: January 28, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Isadore Butler Banks, II (Banks), was convicted following a bench trial of
making a false statement of a material fact in connection with the receipt of federal
compensation benefits, a violation of 18 U.S.C. § 1920. Banks challenges the
sufficiency of the evidence supporting the district court’s1 finding that he possessed
the requisite mental state. He also challenges the district court’s calculation of
restitution. We affirm.


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
                                          I.
       Banks was a United States Postal Service employee. Following a work injury,
he applied for and received disability benefits in 1991 under the Federal Employees’
Compensation Act (FECA), 5 U.S.C. § 8101 et seq. Pursuant to the regulations
implementing FECA, Banks was periodically required to submit a form, CA-1032,
during the time that he received disability benefits. The form asked, inter alia,
whether Banks had been “self-employed or involved in any business enterprise” in
the fifteen-month period preceding his submission of the form. The form indicated
that any misleading or fraudulent statements could subject Banks to prosecution.

       In June of 2001, Banks married Tracy Macon, the owner of Evans
Transportation (Evans). In July of 2001, Banks submitted a CA-1032 and wrote
“Hell, no” in response to the question referenced above. After officials became
suspicious of his involvement with Evans, Banks was charged with knowingly and
willfully making a false statement. He was found guilty and sentenced to ten months’
imprisonment and three years’ supervised release and ordered to pay a special
assessment of $100.00 and restitution in the amount of $62,508.86.

                                          II.
       In reviewing Banks’s challenge to the sufficiency of the evidence, we examine
the evidence in the light most favorable to the government, giving it the benefit of all
reasonable inferences. United States v. Caldwell, 292 F.3d 595, 596 (8th Cir. 2002).
We reverse only if we conclude that a reasonable fact-finder must have entertained
a reasonable doubt about the government’s proof of one of the offense’s essential
elements. Id.

       Evidence at trial establishing Banks’s relationship with Evans included: (1) a
vehicle registration form indicating that the vehicle was owned by Banks and Evans;
(2) an application for a post office box listing Banks as an “authorized representative”

                                          -2-
of Evans; (3) a vehicle for hire permit application that listed Banks as the “company
agent” for Evans; (4) a postal return receipt signed by Banks for a letter sent to Evans;
(5) articles of incorporation for Evans (and another company, Banks Auto Group,
Inc.) that listed Banks as an incorporator; (6) a business license application for Evans
listing Banks as the owner; (7) the agreement for Evans’s corporate bank account
listing Banks as an owner of the account; (8) forty-eight checks written to Evans that
had been endorsed by Banks; (9) checks written from Evans’s account that had been
signed by Banks; and (10) $5,499.12 in withdrawals from Evans’s account by Banks.

      Banks’s wife testified that she had placed his name on corporate documents
without his knowledge. In light of this testimony, Banks contends that the district
court erred in finding that Banks’s representation on the CA-1032 was made
“knowingly and willfully” as required by 18 U.S.C. § 1920. The government,
however, may prove criminal intent by circumstantial evidence. United States v.
Waldman, 310 F.3d 1074, 1078 (8th Cir. 2002). Moreover, in addition to the
corporate documents indicating a relationship between Banks and Evans, numerous
corporate checks attested to Banks’s involvement with the company. Giving the
government the benefit of all reasonable inferences, we conclude that the evidence
was sufficient to support the district court’s finding that Banks had the requisite intent
under 18 U.S.C. § 1920.

                                         III.
       We review the district court’s finding of loss relating to restitution under the
clearly erroneous standard. United States v. Young, 272 F.3d 1052, 1056 (8th Cir.
2001).

      Banks submitted the CA-1032 that resulted in his conviction on July 19, 2001.
That form covered the fifteen-month period from April 19, 2000, to July 19, 2001.
Banks submitted a subsequent CA-1032 on July 13, 2002, and continued to represent
that he was unemployed. The district court calculated restitution based on the

                                           -3-
disability benefits that Banks received from April 19, 2000, to July 13, 2002. Banks
contends, however, that no evidence suggests that he had any involvement with his
wife’s businesses prior to January of 2001. Accordingly, he argues that he should not
be liable for the amount of restitution based on benefits that he received from April
19, 2000, to January of 2001 because any misrepresentation about his relationship
with Evans could not have extended to that time period.

       CA-1032, in addition to warning of potential criminal prosecution, cautions
that “[a] false or evasive answer to any question, or the omission of an answer, may
be grounds for forfeiting of your compensation benefits.” The Seventh Circuit has
noted that “[i]f a claimant submits a false 1032 statement he forfeits the entire
disability benefit even if he would have been entitled to a reduced benefit if he had
submitted an accurate 1032 form.” United States v. Brothers, 955 F.2d 493, 495 (7th
Cir. 1992). Cf. United States v. Henry, 164 F.3d 1304, 1310 (10th Cir. 1999) (“the
plain terms of [18 U.S.C. § 1920] pertain to ‘the amount of the benefits obtained,’ not
the amount of benefits obtained minus the amount that would have been obtained if
no false statement had been made”). We agree, and conclude that the district court
properly determined that Banks forfeited his benefits for the entire period from April
19, 2000, to July 13, 2002.

      The judgment is affirmed.
                     ______________________________




                                         -4-